                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF CALIFORNIA



       BERTHA ANN LONGORIA,
                                                            ORDER ON APPLICATION
                  Plaintiff,                                TO PROCEED WITHOUT
                                                            PREPAYMENT OF FEES
                      v.                                    (Doc. 2)


     NANCY A. BERRYHILL, acting as
      Commissioner of Social Security,                      CASE NUMBER: 1:19-cv-00014-GSA


                 Defendant.



      Having considered the application to proceed without prepayment of fees under 28 USC § 1915;

      IT IS ORDERED that the application is DENIED because application to proceed without paying fees or
      costs indicates that Plaintiff’s household income is sufficient to support payment of filing fee.


IT IS SO ORDERED.

  Dated:   January 7, 2019                              /s/ Gary S. Austin
                                               UNITED STATES MAGISTRATE JUDGE
